DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2021 has been entered.

Claim Objections
It is noted that claims 1-6 are recited as a “system” which does not clearly set forth which statutory category the inventions belongs. It has been determined that the claims are directed to a product and the appropriate principles for interpreting claims for that particular category of invention have been applied. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a pixel unit” in claims 1 and 5-6, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear as to what a ‘unit’ defines as it is not defined by any structural limitations in the claim. The specification refers to a ‘pixel electrode’, therefore pixel unit will be examined as such, but there is no clear definition or mapping of what is a pixel unit.
Claim limitation “optical shutter units” in claim 6, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear as to what an ‘optical shutter unit’ defines as it is not defined by any structural limitations or clear definition in the claim. The specification refers to a ‘color shutter’, but there is no clear definition or mapping of what is an optical shutter unit.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5-6 recite a “pixel unit”; however, there does not appear to be a clear definition of what a ‘pixel unit’ comprises structurally. The specification seems to define the ‘pixel unit’ as a ‘pixel electrode’ and will be considered as such for examination purposes.  
Claims 1 and 5 recite “wherein the spectrum of the external visual image is synchronously controlled to enter the user’s eyes, thereby assisting the user in obtaining color visual perception”.  It is unclear what structure is doing the controlling. For example, the user does not control what enters the eye, the image itself does not control the eye. Both recite “wherein a spectrum of the external visual image is synchronously controlled to enter the user’s eye, thereby assisting the user in obtaining color visual perception.” What controls/what structure functions to control how what enters the eye is processed appears to be absent from the claim to allow for the recited intended use. Another way to think of the above claim language, for example, a person does not control a car engine. The person controls the gear shifter which in turn controls 
Claim 4 recites that “the color shutter is integrated to a pair of glasses configured to be worn on a user’s face”. However, claim 1, from which claim 4 depends, recites that “the color shutter is disposed on a front side of the artificial retinal prosthesis”. The language of claim 1 requires the shutter to be on a front side of the actual prosthesis. It is noted that there is no support in the specification for two shutters. Thus, the language of claim 4 requiring the shutter to be on glasses is indefinite. It is unclear/impossible for the color shutter to be ON the front side of the prosthesis (that is implanted) AND on the glasses.  Appropriate clarification/corrections is required. 
Referring to claim 5, lines 4-5 recite “the plurality of pixel units used to receive an external visual image that entering eyes of the user”, this clause lacks clarity. The clause needs to be re-written to correct grammatical errors and explain the purpose of the plurality of pixel units is in this recitation.  Appropriate clarification of the recited language is required. 
Claim 6 recites “wherein the color shutter comprise a plurality of optical shutter units disposed correspondingly to the plurality of pixel units.” which is unclear.  The specification discloses a color shutter and recites optical units.  The specification does not disclose any structure of an optical shutter unit or a clear definition of such. Appropriate clarification is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774